Name: Commission Regulation (EU) No 351/2010 of 23 April 2010 implementing Regulation (EC) No 862/2007 of the European Parliament and of the Council on Community statistics on migration and international protection as regards the definitions of the categories of the groups of country of birth, groups of country of previous usual residence, groups of country of next usual residence and groups of citizenship (Text with EEA relevance)
 Type: Regulation
 Subject Matter: migration;  international law;  economic analysis
 Date Published: nan

 24.4.2010 EN Official Journal of the European Union L 104/37 COMMISSION REGULATION (EU) No 351/2010 of 23 April 2010 implementing Regulation (EC) No 862/2007 of the European Parliament and of the Council on Community statistics on migration and international protection as regards the definitions of the categories of the groups of country of birth, groups of country of previous usual residence, groups of country of next usual residence and groups of citizenship (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 862/2007 of the European Parliament and of the Council of 11 July 2007 on Community statistics on migration and international protection and repealing Council Regulation (EEC) No 311/76 on the compilation of statistics on foreign workers (1), and in particular Article 10(2)(b) thereof, Whereas: (1) In order to ensure that data from different statistical and administrative sources in the Member States are comparable, and to allow reliable Community-wide overviews to be drawn up, the categories of groups of country of birth, groups of country of previous usual residence, groups of country of next usual residence and groups of citizenship must be defined in the same way in all Member States. Regulation (EC) No 862/2007 therefore requires the Commission to define the above categories. (2) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down the categories of groups of country of birth, groups of country of previous usual residence, groups of country of next usual residence and groups of citizenship as required by Regulation (EC) No 862/2007. Article 2 For the above categories, the following definitions shall apply: (a) country of previous usual residence means the country in which a person was usually resident immediately prior to immigration, regardless of the persons citizenship or country of birth; (b) country of next usual residence means the country in which a person becomes usually resident following an emigration, regardless of the persons citizenship or country of birth; (c) level of development means the relative degree of development of a country as defined by statistical measures of life expectancy, literacy, educational attainment, and Gross Domestic Product (GDP) per capita; (d) native-born means a person who was born in the country of current usual residence, regardless of the persons citizenship; (e) foreign-born means a person who was born outside of the country of current usual residence, regardless of the persons citizenship. Article 3 The groups of country of birth, groups of country of previous usual residence, groups of country of next usual residence and groups of citizenship according to which Member States are required to transmit data to the Commission are listed in the Annex. Article 4 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 199, 31.7.2007, p. 23. ANNEX The groups of countries and citizenship are as follows:  basic groups,  additional groups of other non-European Union (EU) countries and citizenship. 1. BASIC GROUPS OF COUNTRIES 1.1. Groups of citizenship Citizenship shall be defined according to Article 2(1)(d) of Regulation (EC) No 862/2007. A person with two or more citizenships shall be allocated to only one country of citizenship, to be determined in the following order of precedence: 1. reporting country; or, if the person does not have citizenship of the reporting country; 2. another EU Member State; or, if the person does not have citizenship of another EU Member State; 3. another country outside the European Union. Where a person has two or more citizenships of EU Member States but where neither is the reporting country, Member States shall determine which is to be the country of citizenship. Where a person has two or more citizenships of non-EU countries, Member States shall determine which is to be the country of citizenship. The data laid down in Article 3(1)(a)(i) and (c)(i) of Regulation (EC) No 862/2007 shall be disaggregated by the following groups of citizenship:  citizenship of reporting country (national citizens),  citizenship of another EU Member State (other EU citizens),  citizenship of non-EU countries (non-EU citizens), of which:  citizenship of EFTA countries,  citizenship of Candidate countries,  citizenship of other non-EU countries,  unknown citizenship. The data laid down in Article 3(1)(b)(i) of Regulation (EC) No 862/2007 shall be disaggregated by the following groups of citizenship:  citizenship of reporting country (national citizens),  citizenship of another EU Member State (other EU citizens),  citizenship of non-EU countries (non-EU citizens),  unknown citizenship. 1.2. Groups of country of birth Country of birth shall be defined according to Article 2(1)(e) of Regulation (EC) No 862/2007. The data laid down in Article 3(1)(a)(ii) and (c)(ii) of Regulation (EC) No 862/2007 shall be disaggregated by the following groups of country of birth:  reporting country (native-born),  other EU Member States (EU foreign-born),  outside EU (non-EU foreign-born), of which:  EFTA countries,  Candidate countries,  other non-EU countries,  unknown country of birth. 1.3. Groups of country of previous usual residence The data laid down in Article 3(1)(a)(iii) of Regulation (EC) No 862/2007 shall be disaggregated by the following groups of country of previous usual residence:  other EU Member States,  outside EU, of which:  EFTA countries,  Candidate countries,  other non-EU countries,  unknown country of previous usual residence. 1.4. Groups of country of next usual residence The data laid down in Article 3(1)(b)(iv) of Regulation (EC) No 862/2007 shall be disaggregated by the following groups of country of next usual residence:  other EU Member States,  outside EU,  unknown country of next residence. 2. ADDITIONAL GROUPS OF OTHER NON-EU COUNTRIES AND CITIZENSHIP BY LEVEL OF DEVELOPMENT For the data laid down in Article 3(1)(a)(i), (ii) and (iii) and (c)(i) and (ii) of Regulation (EC) No 862/2007, data relating to other non-EU countries and other non-EU citizenship shall also be disaggregated by the following groups of level of development:  highly developed countries,  medium developed countries,  less developed countries. 3. LIST OF COUNTRIES AND CITIZENSHIPS IN GROUPS Country of birth, country of previous usual residence and country of next usual residence shall refer to the countries defined by international boundaries existing on 1 January of the reference year. The composition of the EU, EFTA and Candidate Countries shall be as at 1 January of the reference year. The Commission will provide Member States with lists of countries and citizenships to be included in each of the basic groups. These basic group lists shall be updated as necessary. The Commission will provide Member States with lists of countries and citizenships to be included in each of the additional groups of level of development. These additional group lists shall be updated as necessary.